Citation Nr: 1648098	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-11 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to June 27, 2011 for the grant of a 70 percent rating for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to an initial rating in excess of 30 percent for PTSD with major depressive disorder prior to June 27, 2011 and in excess of 70 percent thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 and December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In September 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

The issue of entitlement to service connection for hemorrhoids was denied in an October 2011 rating decision, and the Veteran perfected an appeal of that issue in December 2012.  However, in January 2013, she withdrew the appeal.  Therefore, it is no longer before the Board.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

The March 2008 rating decision granted entitlement to service connection for PTSD and assigned an initial 30 percent rating.  The Veteran appealed with regard to the initial rating.  The December 2012 rating decision increased the rating to 70 percent, effective June 27, 2011, and the Veteran appealed the effective date for the 70 percent rating.  The Veteran offered testimony in support of a higher rating for his PTSD in September 2016, but subsequent to the hearing, additional, relevant VA treatment notes were added to the record.  In addition, there is an October 2016 request for scheduling of a review examination of the Veteran's PTSD.  Consequently, the initial rating claim must be remanded so that the development in progress can be completed, and the issue readjudicated in a supplemental statement of the case.  

As readjudication of the initial rating claim in a supplemental statement of the case involves consideration of the entire appeal period, the effective date claim may be impacted by that decision.  The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the effective date claim is dependent, at least in part, on the outcome of the increased rating claim for PTSD, the effective date claim must also be remanded.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Complete the development of the Veteran's increased rating claim for PTSD, including the examination requested in October 2016. 

2.  The RO or the AMC should also undertake any other development it determines to be necessary. 

3.  Then, the RO or the AMC should adjudicate the 
issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




